COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julie A. Ketterman v. Department of Family and Protective Services

Appellate case number:    01-12-00883-CV

Trial court case number: 2011-03307J

Trial court:              314th District Court of Harris County

       Appellee, the Texas Department of Family and Protective Services (DFPS), has filed an
unopposed motion to abate this appeal and remand to the trial court, to allow the trial court to
consider a motion for severance in this case. In the motion, DFPS argues that, although this is an
appeal from a parental termination case, the only issue presented in the appeal relates to
sanctions imposed against appellant, Julie A. Ketterman, and not to the termination decree.
DFPS therefore requests that, because an adoption order rendered while a termination decree is
on appeal is void, it is necessary to abate this appeal for the trial court to sever the sanctions
order from the termination decree, “to permit the adoption sought in this matter to proceed
without delay.” See Schiesser v. State, 544 S.W.2d 373, 377 (Tex. 1976).
       Ketterman did not appeal from a parental termination decree. The termination decree
was not against Ketterman, who was not and is not a party to the lawsuit. Rather, Ketterman
appealed from the trial court’s order imposing sanctions against her. The sanctions order “from
which [Ketterman] appeals is not a part of the final judgment, but was made final by that
judgment.” Onstad v. Wright, 54 S.W.3d 799, 804 (Tex. App.—Texarkana 2001, pet. denied).
Therefore, although Ketterman has the right to appeal from the sanctions order, and although the
sanctions order did not become final and appealable until the trial court rendered final judgment
in the underlying proceeding, this appeal is a separate appeal of the sanctions order, not an
appeal from the termination decree. See Onstad, 54 S.W.3d at 803–04; Schoolcraft v. Dep’t of
Family & Protective Servs., No. 06-05-00076-CV, 2005 WL 3487849, at *2 n.2 (Tex. App.—
Texarkana Dec. 22, 2005, no pet.) (not designated for publication); see also TEX. R. APP. P.
25.1(b), (c) (requiring notice of appeal be filed by party).
       Accordingly, we DENY DFPS’s motion to abate.

Judge’s signature: /s/ Jim Sharp
                    X Acting individually     Acting for the Court
Date: May 15, 2013